DETAILED ACTION
Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions and in response to an application dated February 22, 2022.  Claims 3, 11 and 19-21 have been amended.  Claims 1-2. 4-5, 8-10, 12-13, 16-18, 22-23 and 26-28 have been canceled.  Claims 3, 6-7, 11, 14-15, 19-21 and 24-25 are pending.  All pending claims are examined.  


Response to Arguments
101 and 103 Art Rejection
In light of amendments to the claims and Applicant’s arguments which Examiner finds persuasive, the rejections are withdrawn and the Applicant’s arguments are moot.

Allowable Subject Matter
Claims 3, 6-7, 11, 14-15, 19-21 and 24-25 are pending.
Claims 3, 6-7, 11, 14-15, 19-21 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Heffez, USP Pub. No. 20090102712
discloses “receiving a notification to authenticate the use of an identity at a first location, wherein the identity is associated with a first wireless terminal; determining an approximate location of the first wireless terminal based on cached position information, the approximate location of the first wireless terminal being a second location; determining whether the first and second locations match in geographical proximity; and generating an alert if the first and second locations do not match in geographical proximity. In a second embodiment, an approximate location of the first wireless terminal is determined based on cached position information stored on a GPS position database. For some embodiments, an approximate location of the internet user's geographical is determined using wireless technology.”(Heffez, para. 0008)
Regarding independent claim 19 which is illustrative of independent claims 3 and 11, the cited references taken either individually or in combination with other prior art of record fails to teach (emphasis added); 
19. (Currently amended) A method for declining a potentially fraudulent automated teller machine (ATM) financial transaction request, the method comprising: 
receiving, by a financial services server from a transaction terminal, transaction data for a financial transaction request submitted by a requesting user located at the transaction terminal, the transaction terminal being an ATM located at a geographic location, the financial transaction request comprising a request to withdraw cash for a monetary amount and being associated with a monetary amount and an identifier associated with the user, the transaction data comprising: 
the monetary amount; and the identifier associated with the user; 
determine, by the financial services server, that the monetary amount exceeds a predefined transaction amount threshold; performing, by the financial services server in response to determining that the monetary amount does exceed the predefined transaction amount threshold, a location-based transaction assessment, the location-based transaction assessment comprising: sending, by the financial services server to a mobile network provider, a query for an indication of a current geographic location of a mobile electronic device associated with the identifier; receiving, by the financial services server from the mobile network provider responsive to the query, the current geographic location of the mobile electronic device associated with the identifier; 
determining, by the financial services server, that the current geographic location is not within a predefined distance of a border of a geographic region associated with the geographic location of the 
in response to the financial services server determining that the current geographic location is not within a predefined distance of a border of a geographic region associated with the geographic location of the ATM 
 controlling, by the financial services server, the transaction terminal to not dispense cash in the monetary amount to decline completion of 
providing, to the user, an indication of the declining of the financial transaction request 

For these reasons, independent claim 1 is deemed to be allowable.  Accordingly, the prior rejections of claims 3, 6-7, 11, 14-15, 19-21 and 24-25 under 35 U.S.C. 103 have been withdrawn.

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained further in the reasons for allowance above:
Minami, USP. Pub. No. 2002/0153415, discloses a system for international online automatic cash transactions in which the deposit or withdrawal transaction is executed with the option to convert the amount to the currency of the accountholder.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696